DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on 05/04/2022.
The application has been amended as follows: 
IN CLAIMS 
1. (Currently Amended) A surgery support system, comprising:
a first display device; and
an information processing device including circuitry configured to:
composite a plurality of images outputted from a plurality of electronic instruments, wherein the plurality of electronic instruments includes a medical instrument;
generate a composite image based on the composition of the plurality of images; 
add first metadata to the generated composite image, wherein
the first metadata includes information that indicates a type of each electronic instrument of the plurality of electronic instruments from which the plurality of images is outputted;
divide the generated composite image into a plurality of regions based on the addition of the first metadata to the generated composite image;
add, to the composite image, second metadata related to display of each of the plurality of regions in a virtual three-dimensional space; and
control the first display device to display, in [[a]]the virtual three-dimensional space, the plurality of regions based on the second metadata.

2. (Previously Presented) The surgery support system according to claim 1, wherein
the first metadata includes information indicating each of the plurality of regions.

3. (Previously Presented) The surgery support system according to claim 2, wherein
the plurality of regions corresponds to the plurality of images output from the plurality of electronic instruments.

4. (Previously Presented) The surgery support system according to claim 2, wherein
the plurality of regions includes a partial region of the plurality of images output from the plurality of electronic instruments,
the circuitry is further configured to control the first display device to display an enlarged image in which the partial region of the plurality of images is enlarged as divided images.

5. (Canceled).

6. (Currently Amended) The surgery support system according to claim [[5]]1, wherein
the second metadata includes information indicating arrangement of each of the plurality of regions in the virtual three-dimensional space.

7. (Currently Amended) The surgery support system according to claim [[5]]1, wherein
the second metadata includes information indicating a display size of each of the plurality of regions in the virtual three-dimensional space.

8. (Currently Amended) The surgery support system according to claim [[5]]1, wherein
the circuitry is further configured to generate the composite image based on a template selected by a user of the first display device.

9. (Previously Presented) The surgery support system according to claim 8, wherein
the circuitry is further configured to add, to the composite image, the first metadata and the second metadata that realize a display manner of the plurality of regions corresponding to the template.

10. (Previously Presented) The surgery support system according to claim 8, wherein the template is associated with each type of the user.

11. (Currently Amended) The surgery support system according to claim [[5]]1, wherein
the circuitry is further configured to change a content of the first metadata and the second metadata based on an instruction from a user of the first display device.

12. (Previously Presented) The surgery support system according to claim 1, wherein
the circuitry is further configured to add time information to each of the plurality of images output from the plurality of electronic instruments in the composition of the plurality of images.

13. (Previously Presented) The surgery support system according to claim 1, wherein
the circuitry is further configured to superimpose first line-of-sight information indicating a line-of-sight position of a first user on the plurality of regions based on a detection result of a line-of-sight of the first user.

14. (Previously Presented) The surgery support system according to claim 13, wherein
in a case where the plurality of regions on which the first line-of-sight information is superimposed are included in the plurality of regions displayed on a second display device used by a second user, the circuitry is further configured to cause second line-of-sight information indicating a line-of-sight position of the second user to be reflected in the plurality of regions.

15. (Previously Presented) The surgery support system according to claim 1, wherein the first display device includes a head mounted display (HMD).

16. (Previously Presented) The surgery support system according to claim 1, wherein the first display device includes a ceiling-hung monitor.

17. (Previously Presented) The surgery support system according to claim 1, wherein
the medical instrument includes one of an endoscope device or a video microscope device.

18. (Canceled).

19. (Currently Amended) A display control device, comprising:
circuitry configured to control a display device to display, in a virtual three-dimensional space, a plurality of regions of a composite image, wherein
the plurality of regions of the composite image is based on first metadata, 
the first metadata includes information that indicates a type of each electronic instrument of a plurality of electronic instruments from which a plurality of images is outputted,
the display of the plurality of regions in the virtual three-dimensional space is based on second metadata added to the composite image, 
the second metadata is related to the display of each of the plurality of regions,[[;]] and
the composite image is generated by compositing the plurality of images output from the plurality of electronic instruments including a medical instrument.

20. (Currently Amended) A display control method, comprising:
controlling a display device to display, in a virtual three-dimensional space, a plurality of regions of a composite image, wherein
the plurality of regions of the composite image is based on first metadata,
the first metadata includes information that indicates a type of each electronic instrument of a plurality of electronic instruments from which a plurality of images is outputted,
the display of the plurality of regions in the virtual three-dimensional space is based on second metadata added to the composite image, 
the second metadata is related to the display of each of the plurality of regions,[[;]] and
the composite image generated by compositing the plurality of images output from the plurality of electronic instruments including a medical instrument.

21. (Previously Presented) The surgery support system according to claim 15, wherein the circuitry is further configured to control the first display device to re-arrange the plurality of regions with respect to a point of view of a user of the first display device based on a movement of a head of the user.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art does not teach a surgery support system, comprising: a first display device; and an information processing device including circuitry configured to: composite a plurality of images outputted from a plurality of electronic instruments, wherein the plurality of electronic instruments includes a medical instrument; generate a composite image based on the composition of the plurality of images; add first metadata to the generated composite image, wherein the first metadata includes information that indicates a type of each electronic instrument of the plurality of electronic instruments from which the plurality of images is outputted; divide the generated composite image into a plurality of regions based on the addition of the first metadata to the generated composite image; add, to the composite image, second metadata related to display of each of the plurality of regions in a virtual three-dimensional space; and control the first display device to display, in the virtual three-dimensional space, the plurality of regions based on the second metadata in claim 1, see the applicants’ remarks filed on 04/26/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425